EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Peters on May 20, 2021.
The application has been amended as follows: 
Claim 1 is amended to: 
—An instrument (12) for grasping, coagulating and dissecting biological tissue, comprising a first branch (18) on which is provided at least one first sealing electrode (27, 28), a second branch (19) on which is provided at least one second sealing electrode (33, 34), wherein at least one of the first branch or the second branch is movably arranged in order to move the first and second branches (18, 19) toward each other and away from each other, and a cutting electrode (26) that is arranged on one of the first branch or the second branch, a counter-bearing (35) that is arranged on one of the first branch or the second branch not having the cutting electrode and is made of an elastic material and has a tissue support surface (36) facing the cutting electrode (26), wherein the tissue support surface (36) has at least a section extending broader than a wall section (25) supporting the cutting electrode (26), the tissue support surface (36) configured to have at least a portion thereof deform around and contact lateral surfaces of the wall section (25) when the branches (18, 19) are closed, wherein the counter-bearing (35) defines a surface (46) opposite of the tissue support surface (36) and groove walls facing each other and extending from the surface (46) opposite of the tissue support surface (36), the groove walls having at least a first portion 
Claim 2 is amended to: 
—The instrument as in Claim 1, wherein the surface (46) opposite of the tissue support surface (36) and the groove walls define a groove facing away from the tissue support surface (36) and laterally delimited by the groove walls that support the tissue support surface (36).—
Claim 3 is amended to: 
—The instrument as in Claim 1, wherein the first recess (37) is arranged so as to extend fully or partially through a cross-section of the counter-bearing.—
Claim 5 is amended to: 
—The instrument as in Claim 2, wherein at least one transverse wall (39 - 43) is arranged in the groove transverse to the groove walls.—
Claim 6 is amended to: 

Claim 7 is amended to: 
—The instrument as in Claim 1, wherein the one of the first branch or the second branch (18, 19) on which the counter-bearing (35) is arranged has a branch recess facing away from the counter-bearing (35), where at least one holding element (55 - 57) is arranged for retaining the counter-bearing (35).—
Claim 8 is amended to: 
—The instrument as in Claim 1, wherein the counter-bearing (35), in relaxed or compressed state with the first and second branches (18, 19) closed, does not reach beyond a branch recess of the one of the first branch or the second branch (18, 19) facing away from the counter-bearing (35).—
Claim 9 is amended to: 
—The instrument as in Claim 7, wherein the counter-bearing (35), in relaxed or compressed state with the first and second branches (18, 19) closed, does not reach beyond a branch recess of the one of the first branch or the second branch (18, 19) facing away from the counter-bearing (35) and the holding element (55 - 57) has tabs (58, 59) that are arranged so as to extend into the first recess (37) of the counter- bearing (35) to hold lateral feet (47, 48) in complementary recesses in the one of the first branch or the second branch (18, 19) on which the counter-bearing (35) is arranged.—
Claim 13 is amended to: 

Claim 14 is amended to: 
—The instrument as in Claim 1, wherein the counter-bearing (35) - when viewing an infinitesimally small cross-sectional segment - has a non-linear elasticity characteristic curve with a plateau.—
Claim 15 is amended to: 
—The instrument as in Claim 1, wherein the elastic material is a material of the group comprising silicones.—
Claim 17 is amended to: 
—The instrument as in Claim 1, wherein the counter-bearing (35) comprises centering strips (52, 53) and the counter-bearing (35) is configured to deform during closing of the branches (18, 19) such that the centering strips (52, 53) move to center the cutting electrode (26).—
Claim 18 is amended to: 
—The instrument as in Claim 17, wherein the counter-bearing (35) is configured to deform such that the centering strips (52, 53) move toward both sides of the cutting electrode (26) to center the cutting electrode (26).—
Reasons for Allowance
Claims 1-3, 5-9, 13-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Reschke et al., (US 20140194875; hereinafter Reschke) and Mollenauer (US 20030144660) were found to be pertinent to the claimed invention. In view of Applicant’s 
Specifically, Reschke discloses (Figures 3B-4 and 5D) an instrument for grasping, coagulating and dissecting biological tissue, comprising a first branch (210) on which is provided at least one sealing electrode (212), a second branch (220) on which is provided at least one second sealing electrode (222), wherein at least one of the first branch (210) or the second branch (220) is movably arranged in order to move the branches toward each other and away from each other, and a cutting electrode (228) that is arranged on one of the first branch or the second branch ([0041]), a counter-bearing (616) that is arranged on one of the first branch or the second branch not having the cutting electrode (228) and has a tissue support surface (217a) facing the cutting electrode (228), wherein the tissue support surface (217a) has at least a section extending broader than a wall section supporting the cutting electrode (228), (as can be seen in Figure 4), wherein the counter-bearing defines a first recess (top half of the row of recesses B in annotated Figure 5B below) facing away from the cutting electrode or at least one hollow chamber within the counter-bearing, wherein the counter-bearing (616) defines a plurality of outer recesses (bottom half of the row of recesses B in annotated Figure 5B below) that are open toward an outside of the branch supporting the counter bearing (616), wherein at least two of the plurality of outer recesses (bottom half of row of recesses B) of the counter-bearing (616) are arranged so as to extend through the tissue support surface (217a) and further arranged outside a cutting electrode impact region of the tissue support surface on which the cutting electrode (228) sits with the branches closed, wherein the at least two of the plurality of outer recesses (bottom half of row of recesses B) are arranged on both sides of the cutting electrode impact region with at least two of the at least two recesses (bottom half of row of recesses B) arranged along both sides of the cutting electrode impact region 

    PNG
    media_image1.png
    453
    212
    media_image1.png
    Greyscale

Annotated Figure 5D from Reschke reference

Mollenauer further teaches an instrument having a counter-bearing (44) made of an elastic silicone material ([0046]).  However, Reschke and Mollenauer fail to teach the limitation “wherein the counter-bearing (35) defines a surface (46) opposite of the tissue support surface (36) and groove walls facing each other and extending from the surface (46) opposite of the tissue support surface (36), the groove walls having at least a first portion extending from and tapering toward the surface (46) opposite of the tissue support surface (36), the surface (46) opposite of the tissue support surface (36) and the groove walls defining a first recess (37) facing away from the cutting electrode (26) or at least a portion of at least one hollow chamber (63) within the counter-bearing (35),” as required by claim 1. Specifically, Reschke and Mollenauer fail to teach a hollow counter-bearing in order to teach a surface opposite of the tissue support surface of the counter-bearing. The counter-bearings in both references are solid structures without any hollow portions. Therefore, claim 1 is allowable. Claims 2-3, 5-9, 13-15, and 17-18 are allowable as being dependent on an allowable claim. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794